Allowed Claims
1.	Claims 1, 3-12 and 14-20 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “a second input terminal(FIG. 2: 320’s top electrode) of the switch branch(FIG. 2: 320) being electrically connected with the adjustment branch(FIG. 2: 310) through a second output terminal(FIG. 2: 313’s lower electrode) of the adjustment branch(FIG. 2: 310); and the switch branch(FIG. 2: 320) being configured for receiving the detection control signal(FIG. 2: 222’s output terminal outputs signal to 321’s gate terminal), and controlling the feedback voltage(FIG. 2: VFB) output by the adjustment branch(FIG. 2: 310) according to the detection control signal(FIG. 2: 222’s output terminal outputs signal to 321’s gate terminal)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0373094 A1 to Ryoo et al. (“Ryoo”) and China Patent Pub. No. 209593813 U to Li, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 03/09/2022 office action.

Independent claim 12 identifies the distinct features: “a second input terminal(FIG. 2: 320’s top electrode) of the switch branch(FIG. 2: 320) being electrically connected with the adjustment branch(FIG. 2: 310) through the second output terminal(FIG. 2: 313’s lower electrode) of the adjustment branch(FIG. 2: 310); and the switch branch(FIG. 2: 320) being configured for receiving the detection control signal(FIG. 2: 222’s output terminal outputs signal to 321’s gate terminal), and controlling the feedback voltage(FIG. 2: VFB) output by the adjustment branch(FIG. 2: 310) according to the detection control signal(FIG. 2: 222’s output terminal outputs signal to 321’s gate terminal)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0373094 A1 to Ryoo et al. (“Ryoo”); China Patent Pub. No. 209593813 U to Li and U.S. Patent Pub. No. 2018/0314119 A1 to Zuo et al. (“Zuo”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 03/09/2022 office action.
Other Relevant Prior Art
3.	Other relevant prior art includes:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(i)	China Patent Pub. No. 1566980 A to Xu, which discloses an aging testing system(10)(FIG. 1; p 5 – “Fig. 1, aging testing system 10…used for…display panels 14 detection of wearing out.”) having a signal generator chip(11)(FIG. 1; p 5 – “signal generator 11 can be a…(FPGA) chip…can be used to produce a plurality of signal sources”) used to detect aging of display panels(14)(FIG. 1: p 5 – “Fig. 1, aging testing system 10…used for…display panels 14 detection of wearing out…signal generator 11…can write testing conditions”) so that an output voltage to the display panels is adjusted (FIG. 2; p 5 to p 6 – “As shown in Figure 2, the demand of (OPA) circuit 20 according to different testing conditions amplified in computing, and utilize variable resistors R1 and R3, resistance R2 and operational amplifier 21 so that first resistance signal (Vcom_in) of signal generator 11 outputs is adjusted its voltage level and produced second reference signal (Vcom_out) output, use to offer two-d display panel 14”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2018/0293946 A1 to Li discloses an electronic device(100)(FIG. 1; ¶0030) that adjusts current to an LED module(20)(FIG. 1; ¶0030), using a backlight control circuit(30)(FIG. 1; ¶0030) having a power supply regulating unit(32)(FIG. 1; ¶0032) that adjusts the power supply voltage to the LED module(20)(FIG. 1; ¶0033) in response to control from a driving chip(31)(FIG. 1; ¶0033) based on feedback from a feedback voltage regulating unit(33)(FIG. 1; ¶¶0032-0033).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692